Citation Nr: 0819055	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  05-29 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for chronic diarrhea.

2.  Entitlement to service connection for headaches, 
including as residual to head trauma.

3.  Entitlement to service connection for difficulty 
concentrating and memory loss, to including as an undiagnosed 
disorder in or a chronic qualifying disability.

4.  Entitlement to service connection for leg cramps.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus, claimed 
as ringing in the ears.

7.  Entitlement to a total disability evaluation due to 
individual unemployability based on service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from September 1987 to 
September 1991.  This appeal comes before the Board of 
Veterans' Appeals (Board) from rating decisions issued in May 
2003, May 2004, November 2004, and August 2005 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his September 2005 substantive appeal, the veteran 
initially indicated that he did not wish to present testimony 
at a hearing.  By a statement submitted in April 2008, the 
veteran apparently requested that he be afforded a Travel 
Board hearing at the local RO.  Accordingly, the case is 
REMANDED for the following action:

The appeal is Remanded to the agency of 
original jurisdiction so that the hearing 
requested by the veteran at the local RO 
may be scheduled.  The veteran should be 
advised of the options for his Board 
hearing, including by videoconference.  
The veteran and his representative should 
be notified of the date, time and place of 
the hearing.  After the hearing is 
conducted, or if the appellant withdraws 
his hearing request or fails to report for 
the hearing, then in accordance with 
appellate procedures the claims file 
should be returned to the Board for 
appellate review.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



